Citation Nr: 1225441
Decision Date: 07/23/12	Archive Date: 09/11/12

DOCKET NO. 09-21 034    DATE JUL 23 2012

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from September I960 to August 1963

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the aforementioned claims.

FINDINGS OF FACT

1. The probative and competent evidence of record establishes that the Veteran's current bilateral hearing loss is not causally related to a disease, injury or event in service.

2. The probative and competent evidence of record establishes that the Veteran's current tinnitus is not causally related to a disease, injury or event in service.

CONCLUSIONS OF LAW

1. The Veteran's current bilateral hearing loss disability was neither incurred in, nor aggravated by active service, and sensorineural hearing loss did not manifest to a compensable degree within one year of service separation. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2011).

2. The Veteran's current tinnitus was neither incurred in, nor aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

-2-

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), affd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA satisfied the notification requirements of the VCAA by means of a letter dated November 2008. The letter informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim. 38 U.S.C.A. §5103(a); 38 C.F.R.

-3-

§ 3.159(b). The letter also satisfied Dingess/Hartman by informing the Veteran of how VA determines the disability rating and effective date elements of a claim.

B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied. The claims file contains the Veteran's service and post-service treatment records, and a VA examination report dated March 2011 (along with an addendum report, dated July 2011, clarifying the Veteran's dates of active military service). Additionally, the claims file contains the Veteran's personal statements in support of his claim. The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that has not already been obtained and associated with the record.

Review of the VA examination report reveals that the VA examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of hearing disorder symptomatology and treatment, performed a comprehensive audiological evaluation, and provided the results of the analysis, along with clear and concise reasons and bases for the findings that the Veteran's bilateral hearing loss and tinnitus were neither caused by, nor related to, service. For these reasons, the Board concludes that the examination report is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice. The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. Accordingly, the Board will proceed to a decision on the merits.

-4-

II. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

-5-

In order to establish a right to compensation for a present disability, a veteran must show: "(1)me existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA"). Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI"). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

-6-

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria. Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz). Hensley at 158.

The Veteran contends that his current bilateral hearing loss and tinnitus are the result of acoustic trauma in service. Specifically, he avers that his in-service duties included setting up "the sound system on the artillery and armor (tanks) firing ranges."

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of, a hearing loss or tinnitus disorder. His August 1960 service enlistment examination revealed normal findings of 15/15 on the whispered voice test, as did his June 1963 service separation examination. In this regard, the Board notes that the absence of evidence of a hearing disability during service or of compensable sensorineural hearing loss within the first year after discharge is not fatal to claim for service connection for hearing loss. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Review of the record reveals that, following separation from service in 1963, the Veteran neither sought treatment for, nor received a diagnosis of a hearing loss disorder until June 1980, when a civilian medical examination revealed puretone thresholds measured as follows:

-7-

HERTZ

500
1000
2000
3000
4000
LEFT
0
0
5
35
55
RIGHT
0
0
0
55
85


Based on these results, the criteria for hearing loss disability as described under 38 C.F.R. § 3.385 were met bilaterally. There was no evidence showing any complaints of tinnitus at that time. However, for some reason, the examiner decided to obtain another hearing evaluation during the June 1980 examination. These results revealed puretone thresholds measured as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
5
0
5
30
30
RIGHT
5
5
0
60
80

Based on these results, the criteria for hearing loss disability as described under 38 C.F.R. § 3.385 were only met for the right ear.

It appears that another hearing loss evaluation was performed during the examination, which revealed puretone thresholds measured as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
0
0
10
40
60
RIGHT
5
5
0
60
85

Based on the results of the third evaluation, the criteria for hearing loss disability for VA purposes was again met bilaterally.

Despite the finding of a bilateral hearing loss disability in 1980. the Veteran's claims folder contains no treatment or examination reports for a hearing disorder between the time of the June 1980 civilian examination and the March 2011 VA audiology examination. During the VA compensation and pension examination, the

-8-

Veteran told the VA examiner that he had been exposed to artillery noise as part of his duties in service. In this regard, however, the Board observes that the Veteran has never claimed to have participated in combat, nor is there any evidence that he had combat service. Significantly, he also reported post-service noise exposure from hunting and added that he had spent 32 years in the construction industry. During the VA examination, puretone thresholds were measured as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
5
15
35
85
100
RIGHT
10
15
25
70
70

Speech recognition ability was measured at 90 percent for the left ear and 94 percent for the right ear. Based on these results, the criteria for hearing loss disability as described under 38 C.F.R. § 3.385 were met bilaterally. The VA examiner diagnosed the Veteran with bilateral hearing loss and tinnitus, but opined that it is less likely than not that his current hearing loss and tinnitus are related to military service. In this regard, he noted that the Veteran did not have an audiometric evaluation at the time of his service enlistment or separation. He further noted that, while the whispered voice test at the time of separation indicated grossly normal hearing, this test does not rule out a high frequency hearing loss. Nonetheless, the examiner noted that there was a 17-year-gap between the time of the Veteran's service separation examination in June 1963 and his June 1980 civilian examination, when he was found to have a bilateral high frequency loss. Based on these findings, he concluded that he could find nothing in the Veteran's claims file to connect his current hearing loss or the hearing loss he had in 1980 to his military service from 1960 to 1963.

III. Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 1 Vet. App. 36, 39-40

-9-

(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Based on a review of the complete claims folder, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for bilateral hearing loss, both on a direct and presumptive basis, as well as his claim of entitlement to service connection for tinnitus.

The Board finds the most persuasive evidence to be that of the VA examiner, who, after reviewing the evidence of record, opined that the Veteran's bilateral hearing loss and tinnitus were not the result of service. The examination report shows that the clinician's findings were based not only on a review of the record, but also on the Veteran's self-reports concerning his noise exposure during and after service, which included hunting and 32 years in the construction industry.   Based on these findings, the Board assigns substantial probative weight to the VA examiner's opinion, which was supported by well-thought-out reasons and bases.

Moreover, as discussed above, the Veteran's hearing was found to be within normal limits bilaterally at separation from service, and the first medical evidence of a hearing loss problem was not until 1980, nearly two decades later. In this regard, the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In this case, the amount of time that passed following service without any documented

- 10-

complaint or diagnosis of a hearing disorder is evidence that weighs against the Veteran's claim on a direct basis.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claims. The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). As hearing disorders are problems laypersons, such as the Veteran, are competent to report, the Veteran's assertions concerning experiencing hearing problems during service are entitled to some probative weight.

However, although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury, such as alleged acoustic trauma during service. See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997). In this case, even if the Board were to concede that the Veteran experienced acoustic trauma during his military service, a competent VA examiner, after reviewing the complete evidence of record and speaking with the Veteran regarding his experiences and symptoms, concluded that his current bilateral hearing loss and tinnitus were less likely than not related to military service, to include as a result of acoustic trauma. The Board finds this opinion to be the most probative evidence of record as to the relationship between the Veteran's current disabilities and service, and ultimately outweigh the Veteran's reports of a continuity of symptomatology since service.

With regard to whether service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis, the Board notes that, despite the Veteran's current claim of having experienced a hearing loss disorder during service, there are no audiometric readings suggesting that sensorineural hearing loss had manifested

- 11 -

to a compensable degree within one year of service separation. Accordingly, service connection on a presumptive basis for bilateral sensorineural hearing loss is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence does not support the Veteran's claims of entitlement to service connection for bilateral hearing loss or tinnitus. In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 21A F.3d 1361 (Fed. Cir. 2001).

ORDER 

Service connection for bilateral hearing loss is denied. Service connection for tinnitus is denied.

F. JUDGE FLOWERS 
Veterans' Law Judge, Board of Veterans' Appeals

- 12-



